Citation Nr: 1638428	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss for the period prior to July 7, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period from July 7, 2008, to October 31, 2012.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after November 1, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1957 to May 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas, Regional Office (RO) which increased the disability evaluation for the Veteran's bilateral hearing loss from noncompensable to 10 percent and effectuated the award as of July 7, 2008.  In February 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2014, the Appeals Management Center (AMC) increased the evaluation for the Veteran's bilateral hearing loss from 10 to 50 percent and effectuated the award as of November 1, 2012.  In September 2014, the Veteran submitted a Motion to Advance on the Docket.  In September 2014, the Board granted the Veteran's motion.  In October 2014 and May 2015, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2016, the AMC increased the evaluation of the Veteran's bilateral hearing loss from 10 to 20 percent for the period from July 7, 2008, to October 31, 2012.  In May 2016, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



FINDING OF FACT

In a June 2016 written statement, the Veteran expressly withdrew his appeal from the assignment of a noncompensable evaluation for the period prior to July 7, 2008; a 20 percent evaluation of the period from July 7, 2008, to October 31, 2012; and a 50 percent evaluation for his bilateral hearing loss for the period on and after November 1, 2012.  


CONCLUSIONS OF LAW

1.  The issue of a compensable evaluation for the Veteran's bilateral hearing loss for the period prior to July 7, 2008, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The issue of an evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period from July 7, 2008, to October 31, 2012, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The issue of an evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after November 1, 2012, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONs

In a June 2016 written statement, the Veteran advanced that "the Veteran would like to drop his appeal" and "he is happy with the % that he has."  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran has effectively withdrawn his appeal from the assignment of a noncompensable evaluation for the period prior to July 7, 2008; a 20 percent evaluation of the period from July 7, 2008, to October 31, 2012; and a 50 percent evaluation for the period on and after November 1, 2012, for his bilateral hearing loss.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


